People v Colson (2019 NY Slip Op 05465)





People v Colson


2019 NY Slip Op 05465


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Oing, JJ.


6373 4647/15

[*1]The People of the State of New York, Respondent,
vTerrence Colson, Defendant-Appellant.


Robert S. Dean, Center For Appellate Litigation, New York (Megan D. Byrne of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas A. Farber, J. at hearing; Mark Dwyer, J. at plea and sentencing), rendered October 25, 2016, convicting defendant of two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of seven years, unanimously affirmed.
By order entered April 26, 2018, we held the appeal in abeyance and remanded to Supreme Court for further proceedings on defendant's motion to withdraw his plea, with new counsel assigned (160 AD3d 579). On or about November 30, 2018, Supreme Court, upon remand, denied defendant's motion to vacate his plea and resentenced defendant. By letter dated April 12, 2019, defense counsel states that defendant does not seek review of the denial of his vacatur motion. We reject any remaining challenges and find no basis to disturb the sentence imposed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK